Citation Nr: 0918496	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  05-16 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for pseudofolliculitis 
barbae.

2. Entitlement to service connection for flat feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk





INTRODUCTION

The Veteran had active duty military service from March 1979 
to July 1980.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2004 rating 
determination by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in Cleveland, Ohio.  The Veteran had 
a hearing before a Decision Review Officer (DRO) in June 
2005.  A transcript of that hearing is contained in the 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon examination of the record, the Board finds that the 
Veteran's claim must be remanded for further evidentiary 
development.  

In particular, the Board notes that the Veteran submitted a 
statement in December 2004 indicating that he was in the 
process of applying for Social Security disability benefits.  
In Quartuccio v. Principi, 16 Vet. App. 183, 187-8 (2002), 
the Court of Appeals for Veterans Claims (Court) held that 
SSA records cannot be unilaterally deemed irrelevant by VA 
absent a review of the records.  This applies even in cases 
where the Veteran's Social Security claim was denied.  Thus, 
upon remand, these records must be obtained.  

Additionally, the Veteran stated at his hearing that he was 
put on profile during service for pseudofolliculitis barbae.  
Upon remand, the Veteran's personnel file should be obtained 
to attempt to verify if and when the Veteran was put on 
profile.  

Finally, the Veteran stated at his hearing that he was 
treated for both his skin condition and his flat feet at the 
U.S. Navy Hospital in Naples, Italy.  Since hospital records 
such as these may not be contained in the Veteran's service 
treatment records, a request should be made to search for the 
records by hospital.  

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of any Social Security 
Administration disability benefit 
determinations as well as any copies of 
the records on which such determinations 
were based.

2. Request a search for in-service 
treatment records concerning treatment at 
the U.S. Naval Hospital in Naples, Italy, 
related to the Veterans claimed foot and 
skin conditions.  

3. If, and only if, the newly obtained 
records indicate that the Veteran was 
treated for flat feet during service, 
obtain a VA medical examination to 
determine the existence and etiology of 
any current flat foot disorder.  The 
claims file, to include a copy of this 
REMAND, must be made available to the 
examiner for review.  The examination 
report should reflect that such review was 
completed.  After reviewing the record, 
examining the Veteran, and performing any 
medically indicated testing, the examiner 
should provide a diagnosis for any 
existing flat foot disorder.  If a flat 
foot disorder is diagnosed the examiner 
should then provide an opinion as to 
whether it is more likely than not (more 
than 50 percent probability), at least as 
likely as not (50-50 percent probability), 
or less likely than not (less than 50 
percent probability) that the Veteran's 
flat feet are etiologically related to his 
active duty service.  A detailed rationale 
should be provided for all opinions made.  
If it cannot be determined whether the 
Veteran currently has flat feet related to 
service on a medical scientific basis and 
without invoking processes related to 
guesses or based upon mere conjecture, the 
examiner should clearly and specifically 
state so in the examination report, with 
an explanation as to why this is so. 

4. If, and only if, the newly obtained 
records indicate that the Veteran was 
treated for pseudofolliculitis barbae 
during service, obtain a VA medical 
examination to determine the existence and 
etiology of any current pseudofolliculitis 
barbae.  The claims file, to include a 
copy of this REMAND, must be made 
available to the examiner for review.  The 
examination report should reflect that 
such review was completed.  After 
reviewing the record, examining the 
Veteran, and performing any medically 
indicated testing, the examiner should 
provide a diagnosis for any existing 
pseudofolliculitis barbae.  If 
pseudofolliculitis barbae is diagnosed the 
examiner should then provide an opinion as 
to whether it is more likely than not 
(more than 50 percent probability), at 
least as likely as not (50-50 percent 
probability), or less likely than not 
(less than 50 percent probability) that 
the Veteran's pseudofolliculitis barbae is 
etiologically related to his active duty 
service.  A detailed rationale should be 
provided for all opinions made.  If it 
cannot be determined whether the Veteran 
currently has pseudofolliculitis barbae 
related to service on a medical scientific 
basis and without invoking processes 
related to guesses or based upon mere 
conjecture, the examiner should clearly 
and specifically state so in the 
examination report, with an explanation as 
to why this is so. 

5. After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




